EXHIBIT 10.43
BONDING SUPPORT AGREEMENT
     THIS BONDING SUPPORT AGREEMENT (this “Agreement”) is made as of
December 29, 2009 by and between Energy Focus, Inc., a Delaware corporation (the
“Company”), and [_______  __. ___], a [___] resident (“Investor”).
Recitals
     A. The Company is in the process of acquiring all of the member interests
of Stones River Companies, LLC, a Tennessee limited liability company (“SRC”).
SRC is in the turnkey lighting retrofit business. In the regular course of its
business, SRC must routinely provide performance bonds to secure the payment and
performance of its obligations on its projects. As part of the acquisition of
the member interests of SRC, the Company must provide extended surety capacity
(the “Bond”) by The Hanover Insurance Company through its agent, the Oswald
Companies (collectively, the “Bonding Company”), of $5,000,000.00
single/$10,000,000.00 aggregate coverage, to secure the obligations of SRC on
its projects. The Company has requested Investor’s assistance in supporting the
Bond and Investor is willing to do so.
     B. As collateral for the Bond, Investor is willing to provide an
irrevocable, twenty-four-month, cash collateral deposit (the “Deposit”) or
financial institution letter of credit (the “Letter of Credit”) in the amount of
$[___,000.00] on terms reasonably acceptable to (i) the Bonding Company,
(ii) the Company, and (iii) Investor (collectively, the “Relevant Parties”). In
order to induce Investor to provide the Deposit or the Letter of Credit, the
Company is willing (i) to issue to Investor or its designee (the “Recipient”)
[___,000] five-year warrants exercisable at $0.01 per share to permit the
Recipient to purchase [___,000] shares of the Company’s Common Stock, and
(ii) to provide to Investor the other consideration and covenants set forth
below. The Company’s shares of Common Stock are listed for trading on the Nasdaq
Global Market.
Agreements
     In consideration of the mutual promises and covenants herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
     Section 1. Terms of the Transaction. (a) As collateral for the issuance of
the Bond by the Bonding Company, Investor shall provide an irrevocable,
twenty-four-month Deposit in the minimum amount of $[___,000.00] on terms
reasonably acceptable to the Relevant Parties. The Bonding Company shall hold
the Deposit in a segregated account, in the name of the Investor, and earmarked
for bond support for the Company. In the alternative, the Investor may provide
an irrevocable, twenty-four-month Letter of Credit in favor of the Bonding
Company, in the same amount, on the Bonding Company’s form, and at a financial
institution reasonably acceptable to the Relevant Parties to serve as collateral
for the Bond.
     (b) As consideration for the provision of the Deposit or the Letter of
Credit, the Company shall issue to the Recipient a five-year Common Stock
Purchase Warrant (the





--------------------------------------------------------------------------------



 



“Warrant”) covering warrants to purchase [___,000] shares of its Common Stock at
$0.01 per share pursuant to a Warrant Acquisition Agreement of even date. The
Warrant is not exercisable unless and until approved by the Company’s
shareholders at its annual meeting in 2010 or at a special shareholder meeting
in 2010 called for that purpose. If shareholders do not approve the Warrant in
2010 at a special or the annual meeting, the Warrant shall terminate. If the
Company replaces and releases, or simply releases, the Deposit or the Letter of
Credit within six (6) months of the date of this Agreement, the number of
warrants covered by the Warrant shall reduce to a number of warrants equal to
the product of (i) the number of full months elapsed since the date of this
Agreement times (ii) [                    ] [total number of warrants divided by
twelve].
     (c) The Company shall pay Investor interest on the outstanding principal
amount of the Deposit or the face amount of the Letter of Credit at the simple
interest rate of twelve and one-half percent (12.5%) per year quarterly in
arrears, beginning on the first day of the calendar quarter following the date
of this Agreement, and at maturity.
     (d) If Investor has provided a Letter of Credit, as further consideration
for the provision of the Letter of Credit, the Company agrees to reimburse
Investor for any monies that Investor is required to pay, and pays, to the
Letter of Credit financial institution within three (3) months of Investor’s
payment to the financial institution, to reimburse the financial institution for
any monies that the financial institution is required to pay, and pays, to the
Bonding Company as draws under the Letter of Credit.
     (e) If Investor has provided a Deposit, as further consideration for the
provision of the Deposit, the Company agrees to reimburse Investor for any
monies that Investor is required to pay, and pays, to the Bonding Company as
draws on the Deposit, within three (3) months of Investor’s payment to the
Bonding Company.
     (f) The Company shall reimburse Investor for the payment by Investor of any
reasonable letter of credit fee that the Letter of Credit financial institution
may charge for issuing the Letter of Credit.
     (g) The obligations of the Company under this Agreement shall be secured by
the collateral covered by a Stock Pledge Agreement between the Company and
Investor of even date.
     (h) Upon (i) an event of default under any Senior Indebtedness, or (ii) any
dissolution, winding up, or liquidation of the Company or of its wholly-owned,
British subsidiary, Crescent Lighting, Ltd. (“ Crescent”), whether or not in a
bankruptcy, insolvency, or receivership proceeding, the Company shall not pay,
and the Investor shall not be entitled to receive, any of the principal of and
interest on the Deposit unless and until the Senior Indebtedness shall have been
paid or discharged. For purposes of this Section 1(h), “Senior Indebtedness”
shall mean the principal of and unpaid accrued interest on (x) all indebtedness
of the Company and Crescent to banks, insurance companies, or other financial
institutions regularly engaged in the business of lending money, which is money
borrowed by the Company or Crescent, whether or not secured, and (y) any such
indebtedness or any debentures, notes, or

2



--------------------------------------------------------------------------------



 



other evidence of indebtedness issued in exchange for such Senior Indebtedness
or any indebtedness arising from the satisfaction of such Senior Indebtedness by
a guarantor.
     (i) If a “Liquidity Event” occurs before the full return of the principal
amount of the Deposit, or the expiration of the Letter of Credit, at maturity
twenty-four (24) months from the date of this Agreement, as may be extended
according to the terms of this Agreement, the Company shall pay Investor upon
the closing of the Liquidity Event an interest premium amount equal to one
hundred percent (100%) of the interest on the Deposit or the Letter of Credit
then accrued and unpaid under Section 1(c) of this Agreement. As used in this
Section 1(i), the term “Liquidity Event” means (x) the Company shall have merged
into or consolidated with another corporation, or merged another corporation
into the Company, on a basis whereby less than fifty percent (50%) of the total
voting power of the surviving corporation is represented by shares held by
former shareholders of the Company prior to that merger or consolidation, or
(y) the Company shall sell substantially all of its assets, with its assets for
this purpose excluding its Fiberstars and United States Commercial units.
     (j) The Company shall have the right to replace and release, or simply
release, the Deposit or the Letter of Credit to Investor at any time prior to
maturity twenty-four (24) months from the date of this Agreement, as may be
extended according to the terms of this Agreement, following at least thirty
(30) days prior written notice to Investor or with the written consent of
Investor, and upon the Company’s payment to Investor of twelve (12) months
interest at the rate set forth in Section 1(c).
     (k) The Company and Investor may extend the term of the Deposit or of the
Letter of Credit for an additional twelve (12) months by written agreement no
later than eleven (11) months from the date of this Agreement.
     Section 2. Company’s Representations and Warranties. The Company makes the
following representations and warranties:
     (a) The Company is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware.
     (b) All corporate action on the part of the Company and its officers,
directors and shareholders necessary for the execution, delivery and performance
of this Agreement and the Warrant Acquisition Agreement and the authorization,
issuance and delivery of the Warrant being issued pursuant to this Agreement and
the Warrant Acquisition Agreement has been taken as of the date hereof;
provided, however, that Investor shall not have the right to exercise the
warrant unless and until the shareholders of the Company have approved it in
2010 at their regular annual meeting or a special meeting held for that purpose.
     (c) The Company is not in violation of any applicable statute, rule or
regulation adopted, enacted or promulgated by any government or governmental
authority the consequence of which would have an adverse effect on consummation
of the transactions contemplated by this Agreement in accordance with its terms
or a material adverse effect on the Company’s business or financial condition.

3



--------------------------------------------------------------------------------



 



     (d) Neither execution and delivery of this Agreement by the Company nor
consummation of the transactions contemplated hereby will (i) violate or
conflict with the articles of incorporation or by-laws of the Company,
(ii) violate any provisions of law applicable to the Company, or (iii) violate,
conflict with or result in a breach of or default under any contract, instrument
or other agreement to which the Company is a party or any governmental or
judicial order or decree applicable to the Company.
     Section 3. Investor’s Representations and Warranties. Investor makes the
following representations and warranties:
     (a) Investor is a resident of the State of [                    ].
     (b) Investor has taken all action that is necessary on its part for the
execution, delivery and performance of this Agreement and the Warrant
Acquisition Agreement as of the date hereof.
     (c) Investor is not in violation of any applicable statute, rule or
regulation adopted, enacted or promulgated by any government or governmental
authority the consequence of which would have an adverse effect on consummation
of the transactions contemplated by this Agreement in accordance with its terms
or a material adverse effect on Investor’s financial condition.
     (d) Neither execution and delivery of this Agreement by Investor nor
consummation of the transactions contemplated hereby will (i) violate any
provisions of law applicable to Investor, or (ii) violate, conflict with or
result in a breach of or default under any contract, instrument or other
agreement to which Investor is a party or any governmental or judicial order or
decree applicable to Investor.
     (e) (i) All documents, records and books of the Company requested by
Investor have been made available or delivered to Investor and all questions of
Investor relating to this transaction have been answered by the Company;
(ii) Investor understands that the Warrant and the shares of Common Stock
covered by it (the “Shares”) are a speculative investment which involve a high
degree of risk of loss by Investor of its investment therein; (iii) it has been
offered the opportunity to ask questions of appropriate officers of the Company
with respect to its business and affairs, and such officers have answered all
such questions to its satisfaction; (iv) its purchase of the Warrant is being
made for Investor’s own account for investment purposes and with no intention of
immediate distribution; (v) Investor has the requisite knowledge and experience
in financial and business matters to enable it to evaluate the merits and risks
of an investment in the Warrant; (vi) it is aware that the Warrant and each of
the Shares may be a “restricted security” within the meaning of such term under
Rule 144 of the Rules of the SEC (“Rule 144”), that the Warrant and the Shares
may be subject to the resale restrictions of Rule 144 (unless another exemption
is available under the Securities Act of 1933, as amended (the “Securities
Act”)), and that, if Investor at any time is deemed to be an affiliate of the
Company, the Warrant and the Shares may be subject to the additional resale
restrictions under Rule 144 applicable to affiliates; (vii) it is aware that
until the Warrant or the Shares may be registered under the Securities Act, it
may be unable to liquidate its investment in them despite a need to do

4



--------------------------------------------------------------------------------



 



so; and (viii) it is aware that the Warrant and the Shares may bear a legend
conditioning the transfer of them upon the receipt of a satisfactory opinion to
the effect that any proposed transfer of them is exempt from registration under
the Securities Act, or the like.
     (f) Investor is an accredited investor under Rule 501(a) of Regulation D
under the Securities Act of 1933 (the “Act”).
     Section 4. Brokers Commissions. Investor will indemnify and hold harmless
the Company from the commission, fee or claim of any person, firm or corporation
employed or retained or claiming to be employed or retained by Investor to bring
about, or to represent it in, the transaction contemplated hereby. The Company
will indemnify and hold harmless Investor from the commission, fee or claim of
any person, firm or corporation employed or retained by the Company to bring
about, or to represent it in, the transaction contemplated hereby.
     Section 5. Amendment and Modification. The parties hereto may not amend,
modify or supplement this Agreement except by a writing signed by both of the
parties hereto.
     Section 6. Binding Effect, No Assignment. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Neither party shall be entitled to assign its
rights hereunder except upon the other party’s prior written consent; provided,
however, (a) that Company may assign this Agreement in connection with a merger
or consolidation involving Company, or a sale of substantially all of Company’s
assets, so long as the purchaser or assignee assumes Company’s obligations under
this Agreement, and (b) that Investor may assign this Agreement to a Recipient
and in connection with a permitted sale or transfer of the Warrant and the
Warrant Acquisition Agreement.
     Section 7. Entire Agreement. This instrument contains the entire agreement
of the parties hereto with respect to the transactions contemplated herein, and
supersedes all prior understandings and agreements of the parties with respect
to the subject matter hereof.
     Section 8. Headings. The descriptive headings in this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.
     Section 9. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original.
     Section 10. Governing Law. This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed therein, without regard to the conflicts of
law principles thereof. Each of the parties hereto consents to the jurisdiction
of the federal and state courts located in the State of Ohio for any dispute
hereunder.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

            ENERGY FOCUS, INC.
        By:   /s/ Joseph G. Kaveski         Joseph G. Kaveski        Chief
Executive Officer        INVESTOR:
                 [insert name of Investor]             

6